Citation Nr: 1721680	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease with spondylosis of the lumbar spine. 

2.   Entitlement to service connection for radiculopathy in the right lower extremity.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2016); 38 C.F.R. § 20.700, 20.703 (2016).  In a May 2017 VA Form 9, the Veteran's representative requested that the Veteran should be provided a hearing before a member of the Board.  An appellant or representative can request a hearing at any time on or after filing a substantive appeal.  38 C.F.R. § 20.703 (2016).  A hearing on appeal will be granted if the appellant, or the representative acting on behalf of the appellant, expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).  Therefore, the Board finds that there is an outstanding hearing request and the Veteran has a right to be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




